588 So.2d 90 (1991)
STATE of Louisiana
v.
Bruce BAILEY, Jr.
No. 91-KK-1617.
Supreme Court of Louisiana.
November 1, 1991.
PER CURIAM.
Writ granted in part and denied in part. Regarding the other crimes evidence of the two older girls for which the defendant does not stand charged, the district court's ruling permitting such testimony at trial is reversed. That testimony does not establish the defendant's particular motive for committing the charged crime against the prosecutrix, see State v. Sutfield, 354 So.2d 1334 (La.1978), and it otherwise fails to establish a pattern of committing sexual offenses against the same prosecutrix. State v. Acliese, 403 So.2d 665 (La.1981).
Regarding the other crimes evidence involving the defendant's three stepdaughters for which he is currently charged, the district court's ruling and the court of appeal's affirmance permitting use of such evidence is affirmed for reasons assigned by the court of appeal.

DECREE
For the foregoing reasons, the judgment of the district court is reversed in part and affirmed in part.
REVERSED IN PART AND AFFIRMED IN PART.